Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed December 29, 2021.

Information Disclosure Statement
	The non-patent literature “Marvin Lift Lock Hardware - Capture2", Youtube, [Online] Retrieved from the Internet: URL: https:  www.youtube.com watch?v=Dr8JuCaecaU, (May 3, 2019), 1 pg” was not considered because it appears to be the same as “"Marvin Lift Lock Hardware", Youtube, [Online] Retrieved from the Internet: URL: https:  www.youtube.com watch?v=Dr8JuCaecaU, (May 3, 2019), 1 pg”.  If this is not the case, then it is requested that the applicant provide an explanation as to how the two documents differ.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on May 5, 2021 is acknowledged.
Claims 1-11 and 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2021.  Claim 11 belongs with Group I and has, accordingly, been withdrawn.
Claim Objections
Claims 20 and 21 are objected to because they fail to further limit the latch assembly as set forth in claim 12.  Adding a fenestration frame and a sash to the latch assembly does not further limit the latch assembly itself.  If the applicant wishes to claim the combination of the latch assembly, the fenestration frame and the sash, it is suggested that the applicant draft an independent claim reciting the combination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the at least one sash” on line 2 of claim 20 render the claims indefinite because they lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancroft et al. (US 4106239).  Bancroft et al. discloses a latch assembly for a fenestration assembly comprising: 
a keeper ridge 26 configured for coupling with a fenestration frame 10, 12, 14, 16; 
an assembly housing 107 configured for coupling within a rail 106 of a sash 106, 128, 116; 
a latch mechanism movably coupled with the assembly housing, the latch mechanism is at least partially within the assembly housing, and the latch mechanism includes: 
a handle 130 pivotally coupled with the assembly housing 107, 
a latch arm 139 pivotally coupled with the assembly housing 107, the latch arm includes a locking face 153 configured for alignment with the keeper ridge, and 
an operator (labeled below) disposed proximate the handle 130, the operator including an operator arm (labeled below) extending from a first end (labeled below) proximate the handle to a second end (labeled below) proximate the latch arm 139, wherein the second end is configured for engagement and disengagement from the latch arm in response to movement of the handle (claim 12);

wherein in the unlocked configuration (fig. 3) the handle 130 and the operator pivot together, and the second end of the operator arm engages with the latch arm 139, pivots the latch arm, and misaligns the locking face with the keeper ridge (claim 14);
wherein the handle 130 and the operator are integral (claim 15);
wherein the handle 130 and the operator are pivotally coupled with the assembly housing at an operator pivot 138 (claim 16);
	wherein the latch arm 139 is pivotally coupled with the assembly housing at a latch pivot 138 (claim 17);
wherein the second end of the operator arm is on a first side (labeled below) of the latch pivot 138 and between the latch pivot 138 and the locking face 28, and an operator pivot (labeled below) of the handle 130 and the operator is on a second side (labeled below) of the latch pivot 138 (claim 18);
wherein the latch mechanism includes a biasing element 150 coupled with the latch arm 139, and the biasing element biases the locking face toward alignment with the keeper ridge (claim 19);
further comprising the fenestration frame 12 and the at least one sash 106, 128, 116 (claim 20);
.

    PNG
    media_image1.png
    1604
    1092
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1388
    1063
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
	The applicant argues that Bancroft et al. fails to disclose a second end of the operator arm being configured to engage and disengage from the latch arm in response to movement of the handle.  This is not found to be persuasive because the claims fail to recite when the second end of the operator arm is configured to engage and disengage from the latch arm.  Accordingly, when the screw 136 of Bancroft et al. is removed, the second end of the operator arm of Bancroft et al. is configured to engage and disengage from the latch arm.  Thus, Bancroft et al. discloses a second end of the operator arm which is configured for engagement and disengagement from the latch arm in response to movement of the handle.  It is suggested that the applicant further amend the claims to remove the language “configured for” and recite what the second end of the operator arm actually does rather than what it is configured for doing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634